Citation Nr: 1105938	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-11 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  

2.  Entitlement to service connection for psoriasis.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran failed to appear for a scheduled hearing in June 2010 
and good cause not shown for the failure to appear, the hearing 
request is considered withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran asserts entitlement to service connection for 
psoriasis and an initial compensable evaluation for service-
connected bilateral hearing loss.  Having reviewed the evidence, 
the Board finds further development is necessary for a 
determination.  

The Board notes that the appeal in regard to the evaluation of 
bilateral hearing loss stems from an initial 0 percent evaluation 
assigned following a grant of service connection in a July 2008 
rating decision.  Thus, the entire period is for consideration.  
See Fenderson v. Brown, 12 Vet. App. 119 (1999); see also, Hart 
v. Mansfield, 25 Vet. App. 505 (2007).  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United 
States Court of Appeals for Veterans Claims held that in addition 
to dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report.  Martinak, 21 Vet. App. at 455.  In 
addition, pure tone audiometry test results submitted by the 
Veteran in March 2008 consist of uninterpreted graphic 
representation of audiometric data.  See Kelly v. Brown, 7 Vet. 
App. 471 (1995) (the Board may not interpret graphical 
representations of audiometric data).  In that the private 
evidence appears to contain information necessary to properly 
decide the claim, the private tests results should be 
interpreted.  See Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. 
Jan. 4, 2011).  

In addition, and while a remand is not required merely due to the 
passage of time since an otherwise adequate VA examination was 
conducted, in this case, the Veteran asserted in the August 2008 
notice of disagreement that his bilateral hearing loss is worse.  
In that regard, a January 2009 VA record reflects complaints of 
gradual hearing loss, and records, dated in May 2009 and June 
2009, reflect complaints of difficulty hearing and that his 
hearing aids were not working.  Thus, the Veteran should be 
afforded a VA examination to determine the degree of impairment 
due to service-connected bilateral hearing loss during the entire 
relevant period.  

In regard to psoriasis, service treatment records, dated in July 
1964, reflect a psorioform and pruritic rash, and diagnoses 
entered included questionable lichen simplex and guttate 
psoriasis.  In an August 2008 notice of disagreement, the Veteran 
related that his psoriasis was chronic in nature.  

A January 2009 VA record notes a red, slightly raised lesion to 
the left upper back area with a scaly surface, and in a September 
2009 VA treatment record, the examiner reported a few scaly 
papules on the tip of the nose, forehead, and right temple, and a 
well-circumscribed dry plaque on the right upper groin was noted.  
The relevant assessments were actinic keratosis lesions on the 
nose, forehead and right temple, which were noted to have been 
frozen, and nummular eczema.  In this case, there are relevant 
in-service and post-service findings, along with assertions of 
continuity of symptomatology, and insufficient evidence upon 
which to base a determination.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Thus, the Veteran should be afforded a VA 
examination to determine the nature and etiology of a skin 
disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiologic 
examination to determine the degree of 
impairment due to service-connected bilateral 
hearing loss.  The claims file should be made 
available for review in conjunction with the 
examination and the examiner's attention 
should be directed to this remand.  All 
necessary tests should be accomplished.  The 
AOJ should request that the examiner provide 
an opinion in regard to the degree of 
impairment due to service-connected bilateral 
hearing loss, to include an opinion as to any 
functional effects caused by the hearing 
disability.  In addition, the AOJ should 
request that that the VA examiner interpret 
the private audiometric test results received 
in March 2008.  If any increase in the degree 
of impairment due to the service-connected 
bilateral hearing loss disability is 
identified during the relevant period, the 
examiner should specify the date upon which 
any increase or increases occurred, to the 
extent possible.  A complete rationale should 
accompany all opinions provided.

2.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of any 
identified skin disorder.  The claims file 
must be made available for review in 
conjunction with the examination and the 
examiner's attention should be directed to 
this remand.  All necessary tests should be 
accomplished.  The AOJ should request that 
the VA examiner provide an opinion in terms 
of whether it is "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood) that any identified skin 
disorder is related to the in-service 
manifestations or otherwise related to 
service.

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

3.  In light of the above, readjudicate the 
claims and ensure all directives in this 
remand have been accomplished, to the extent 
possible, to include review of any VA medical 
opinion obtained for completeness and to 
ensure that a response to all questions posed 
has been provided, and if not, further 
development should be undertaken in that 
regard.  If the benefits sought on appeal 
remain denied, a supplemental statement of 
the case should be issued and the Veteran 
afforded a reasonable opportunity in which to 
respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


